Citation Nr: 1708014	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for memory loss due to a head injury.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
      

INTRODUCTION

The Veteran had active duty service from May 1974 to November 1976, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record. 

This case was previously remanded by the Board in April 2015, and has since been returned to the Board for appellate review.  As noted in the April 2015 remand, the issue of entitlement to service connection for loss of bladder and bowel control was raised in an September 2014 statement and during the January 2015 Board hearing.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issue of entitlement to service connection for memory loss due to a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is primarily manifested by limitation of motion, pain, tenderness and reported flare-ups of pain; the Veteran does not have forward flexion 30 degrees or less or incapacitating episodes related to disc disease.

2.  The Veteran has occupational experience as a correctional officer, forklift operator, truck loader, and carpenter; he completed two years of college and has training in air conditioning and heating repair.  

3.  The Veteran's service-connected lumbar spine disability does not preclude him from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5343 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in March 2005, August 2008, and November 2009.  

The evidence includes the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and lay evidence.  The Veteran underwent VA examinations in December 2009, July 2012, and July 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in prior remands have been undertaken.  Updated VA records were associated with the Veteran's file, and the Veteran was afforded an additional VA examination for his claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 (See also Plate V) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately except when there is unfavorable ankylosis of both segments which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes over the past 12 months, or by combining separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

A 20 percent evaluation is assigned for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran is service-connected for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling effective March 8, 2005.  The Veteran filed a claim for an increased rating in excess of 20 percent in September 2009, asserting that his lumbar spine disability had worsened.  For the reasons below, the Board finds that a higher rating is not warranted.  

The Veteran underwent a VA examination in December 2009.  He reported stiffness, weakness and fatigueability, and walked with a cane.  He reported using a back brace and TENS unit.  Regarding flare ups he noted episodic sharp pain four to five times per month with no other flare ups.  This reportedly caused decreased ability to bend and inability to sit for a long period of time.  He also stated he was unable to stand or lift objects.  During the examination the Veteran denied any periods of incapacitation.  On examination of the lumbar spine, the Veteran's posture was slightly bent forward.  There was palpable tenderness in the lumbar area with muscle tightness.  There was no evidence of scoliosis or kyphosis.  Forward flexion was to 70 degrees, and extension was 0-5 degrees, with both limited by pain.  Repetitive range of motion caused increased pain, with fatigue, weakness, and lack of endurance, but no incoordination.   The examiner also noted that additional limitations due to flare-ups could not be determined without resorting to mere speculation.  The examiner diagnosed the Veteran with degenerative disc disease with sensory loss left lower extremity following the L5 and S1 nerve.  

The Veteran underwent a second VA examination in July 2012.  At the time he denied that flare ups impacted the function of his thoracolumbar spine.  Forward flexion was to 70 degrees and extension was to 30 degrees, with no objective evidence of painful motion.  Right and left lateral flexion were each at 25 degrees, with no objective evidence of painful motion.  Right and left lateral rotation were each at 30 degrees, with no objective evidence of painful motion.  After three repetitions, flexion and extension remained the same.  Right and left lateral flexion after three repetitions were both at 30 degrees and right and left lateral rotation were both at 25 degrees.  The Veteran did not have functional loss and/or functional impairment, nor did he have additional limitation in range of motion, after three repetitions.  There was no localized tenderness or pain, and no guarding or muscle spasms. Strength was 5/5 in all respects and there was no muscle atrophy.  Deep tendon reflexes at the knees and ankles were normal at 2+.  Sensation was intact and normal in both lower extremities from the upper thigh to the toes.  Straight leg raising was negative.  The Veteran was not noted to have radicular pain or any other signs or symptoms of radiculopathy, nor was there any other neurological abnormalities noted.  There was no ankylosis of the spine.  The Veteran did not have IVDS.  He was using a cane as an assistive device.  Following examination, the diagnosis was mild degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran's low back condition did not have any impact on the appellant's ability to work.  The examiner further noted that the Veteran was capable of sedentary to moderate duty employment.  

A November 2015 X-ray report notes the Veteran's lumbar spine as having normal height and alignment of lumbar vertebral bodies with no compression deformity.  Intervertebral disc spaces were well-maintained.  Pedicles were intact and facet joints appeared normal.  

Pursuant to the April 2015 Board remand, the Veteran was afforded a third VA examination in July 2016.  He reported flare ups with prolonged sitting, standing, and walking.  The flare ups caused low back pain.  On examination, forward flexion was to 60 degrees and extension was to 20 degrees.  Right and left lateral flexion were each at 20 degrees.  Right and left lateral rotation were each at 30 degrees.  Pain was noted on forward extension and flexion, as well as right and left lateral flexion.  There was no evidence of pain with weight bearing.  After three repetitions, there was no additional loss of function or range of motion.  There was localized tenderness on palpitation of the right paravertebral area that did not result in abnormal gait abnormal spinal contour.  There were no muscle spasms or guarding.  Strength was 5/5 in all respects and there was no muscle atrophy.  Deep tendon reflexes at the knees and ankles were normal at 2+.  Sensation was intact and normal in both lower extremities from the upper thigh to the toes.  Straight leg raising was negative.  The Veteran was not noted to have radicular pain or any other signs or symptoms of radiculopathy, nor was there any other neurological abnormalities noted.  There was no ankylosis of the spine.  He was noted as using a cane as an assistive device.  The examiner also noted that the Veteran's low back did impact on the appellant's ability to work, specifically that the Veteran reported his low back pain was precipitated and aggravated by prolonged sitting, standing, and walking.  Following examination, the diagnosis was mild degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's service-connected disability was unchanged since his previous examination in July 2012, and that it caused mild functional limitation.  The examiner noted some limitations and opined that the Veteran was capable of light duty activities such as lifting less than 30 pounds.  

After a careful review of the evidence, the Board finds that the criteria for more than a 20 percent rating for the Veteran's degenerative disc disease of the lumbar spine are not met.   The evidence as discussed above shows forward flexion of the thoracolumbar spine to greater than 30 degrees and that the Veteran does not have ankylosis of the thoracolumbar spine.  

The United States Court of Appeals for Veterans Claims (Court) has held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the examinations adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion even when considering the functional effects of pain to include during flare ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare ups, and functional limitations, and relevant testing was performed by the examiners.  The reports do not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  To this end, the Veteran has identified periodic flare ups of pain.  In 2009 he noted that the pain in part caused a decreased ability to bend.  In 2012 the Veteran denied that flare ups caused functional limitation of his thoracolumbar spine.  When asked during the examination in 2016, the Veteran did not indicate any additional problems bending during flare ups.  Overall, the Veteran has not indicated that bending is limited during flare ups to the equivalent of 30 degrees or less.  Of note, in 2009 when the Veteran did report decreased ability to bend during a flare up he stated that this only occurs 4 to 5 times per month.  Given the frequency of the flare ups at that time, even if motion was more limited than reported during the examination it would not give rise to a rating more nearly approximating limitation of flexion to 30 degrees or less.  See 38 C.F.R. § 4.7.  

The Board further notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary and a higher disability rating is not warranted based on limitation of motion.  

The Veteran was not noted as having any incapacitating episodes with bed rest prescribed by a physician.  Therefore, a basis for a higher rating for the service-connected back disorder under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a.  Regarding other neurological symptomatology, as noted in the Introduction to this decision a claim for service connection for loss of bladder and bowel control has been referred to the AOJ and will not be further discussed in this decision.  The evidence of record indicates that the Veteran does not have radiculopathy or any other diagnosed neurologic impairment as a result of his service-connected lumbar spine disability.  The Board finds the opinions of the VA examiners on this matter to be particularly probative as the examinations were performed in part to identify such a disability and included interview of the Veteran, review of the medical evidence, and examination and testing of the Veteran.  As such, no separate ratings are warranted for neurological manifestations.  

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Based on the foregoing, the Board concludes that the symptoms associated with the Veteran's degenerative disc disease of the lumbar spine do not more nearly approximate the criteria for a 40 percent disability evaluation and an increased schedular rating is denied.  

The Board also considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the thoracolumbar spine in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of difficulty with some activities due to pain, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  

The Board acknowledges that the Veteran reports using a cane, back brace, and TENS unit to alleviate his symptoms.  Although the use of these devices is not specifically noted in the rating criteria, the symptoms corrected/alleviated by the use of these devices are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using these devices and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Simply put, there is nothing exceptional or unusual about the Veteran's situation as opposed to others with a 20 percent disability rating for a low back disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Service connection is in effect for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling.  The Veteran does not meet the above requirements for a TDIU.  

An extraschedular TDIU is available for a Veteran who does not meet the above requirements if the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; however, this decision must first be addressed by VA's Director of Compensation Service.  38 C.F.R. § 4.16(b).  In this case the Board finds that referral to the Director of Compensation Service for extraschedular consideration is not warranted.  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  

In his October 2011 VA Form 21-8940 the Veteran reported work experience as a correctional officer, forklift operator, truck loader, and carpenter.  He completed two years of college and had training in air conditioning and heating repair.  

The VA examiner in July 2012 opined that the Veteran's low back condition did not have any impact on his ability to work.  The examiner further noted that the Veteran was capable of sedentary to moderate duty employment.  The examiner in July 2016 noted that the Veteran's low back did impact his ability to work in that the Veteran reported his low back pain was precipitated and aggravated by prolonged sitting, standing, and walking.  However, the examiner opined that the Veteran's service-connected disability was unchanged since his previous examination in July 2012, and that it caused mild functional limitation.  The examiner opined that the Veteran was capable of light duty activities such as lifting less than 30 pounds.  

The above opinions are afforded high probative value as they were made after a review of the available evidence and history including interview with the Veteran and examination of the Veteran.  The opinions are also consistent with the other evidence of record addressing the symptoms of the low back disability and their frequency and severity.  

The Board recognizes that in August 2009 the Veteran was awarded SSA Supplemental Security Income in part due to his back disability.  Initially, the Board notes that the Board is not bound by SSA determinations and that the criteria for SSA disability and a TDIU for VA's purpose vary greatly.  For example, a TDIU must be based solely on the service-connected disabilities and cannot take into account advanced age.  See 38 C.F.R. § 4.16.  In this case, the Veteran's SSA award took into account nonservice-connected disability and the Veteran's age.  The Board must also note that the Veteran was not awarded SSA disability benefits but instead was awarded Supplemental Security Income.  In any event, the findings by SSA are not in conflict with the Board's finding in this decision.  Specifically, SSA found that the Veteran had residual functioning capacity to perform a full range of light, unskilled work.  

In this case the Veteran can do light duty employment and possibly as much as moderate duty employment.  His vocational and educational history reflects that he would be capable of obtaining and maintaining employment with such a restriction.  Notably, the Veteran completed two years of college and has experience in occupations that require moderate or less duty, such as a forklift operator or carpenter.  He is also trained in heating and air conditioning repair.  While positions such as these may require some lifting, the Veteran is capable of light lifting.  In addition, positions such as these would allow the Veteran a mix of standing, sitting, and walking.  

Given the above, the Board finds that the Veteran is not precluded from obtaining and maintaining a gainful occupation consistent with his education and experience as a result of his service-connected lumbar spine disability.  As such, the claim for a TDIU is denied.  


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to a TDIU is denied.  


REMAND

Although the Board regrets further delay, a remand is necessary to obtain a VA examination and medical opinion regarding the Veteran's claim for service connection for memory loss due to a head injury.  Before adjudicating the claim for service connection, VA's duty to assist in developing the claim must be satisfied.  Here, this duty involves offering an examination to determine the nature and likely etiology of the Veteran's memory loss claim.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In its April 2015 remand, the Board instructed the AOJ to assist the Veteran in obtaining outstanding treatment records related to his memory loss claim, as well as consider whether a VA examination and opinion were necessary.  An examination was not performed nor was an opinion obtained.  After review of the additional evidence, the Board finds that the evidence of record indicates an examination and opinion are needed.  

February 2009 private treatment records contain a medical examination by Dr. J. L., diagnosing "cognitive disorder, NOS" noting that such may be due to mild traumatic brain injury in service and/or a side effect due to self-reported cocaine abuse.  While October 2015 VA treatment records note a complaint of headaches, the Veteran's most recent treatment records are silent as to the nature and etiology of any cognitive disorder.  Although the Veteran's service treatment records are silent as to an in-service incident involving a head injury, he has made multiple statements supporting this claim.  

Therefore, the Board finds that an appropriate VA examination is needed to obtain a medical opinion on the nature and etiology of the Veteran's claimed memory loss disability.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any remaining outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2.  After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any cognitive disability.  The claims file should be made available to the examiner for review in conjunction with the examination.  A detailed history should be elicited from the Veteran.

After review of the claims file and examination, the examiner should address the nature and etiology of any cognitive disability and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current cognitive disability arose in service or is causally related to service.  

In offering the opinion, the VA examiner should consider the February 2009 examination and opinion of the Veteran's private physician, the Veteran's lay statements regarding his in-service injury, as well as any other pertinent medical nexus evidence of record. 

The Board notes that while the Veteran testified he hit his head on the fin of an aircraft during service and blacked out, on a report of medical history completed around the time of his separation from service he denied having had a head injury or periods of unconsciousness.  For purposes of the opinion it is permissible to accept that the Veteran bumped his head during service but not that he lost consciousness.    

A complete rationale for all opinions must be provided in the examination report.  

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.   After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


